Case 1:17-cv-06493-RJS Document 46-2 Filed 03/04/20 Page 1of5

EXHIBIT B
3/4/2020 Case 1:17-cv-06493-RJS Detaxanéremseaz Booher -OS/04F20 Page 2 of 5

WENT PWN Wr Iw

= ©ioulube Qn «2 @

eee i States) —

Add a public comment...

grifters.

1@ 194 4 REPLY

iamnoone 1 month ago
Carl's kids are overjoyed Akilah. Sorry girl, but | donated money to Carl as | have a hard time with
S Unlucky ihavenocash 1 month ago

Some people own it when they're wrong, some people lie and pretend it isn’t happening....
personally | prefer it when they shut up shop and never come back.

i@ 244 gl REPLY

wv View 6 replies

Ramses the Great 1 month ago

How does it feel to be wrong about your whole life?

i@ 385 @! REPLY

v View 6 replies

re | 2wdr5 1 month ago
| think everyone just came to point and laugh at the village fool

i@ 458 gl REPLY

v View 16 replies

marko 8 months ago
get woke go broke
i@ 691 @! REPLY

v View reply

Therobin3a 7 months ago
4 loses lawsuit
"Youtube culture is toxic."

i@ 670 @! REPLY

wv View 9 replies

SKIP NAVIGATION
https:/Avww. youtube.com/watch?v=_u23qOK5QQY 12/16
3/4/2020

Case 1:17-cv-06493-RJS Detaxanéremseaz Beoerl-OS/04F20 Page 3 of 5

WENT PWN Wr Iw

= Cioulube Qn «2 @

—— =

rr

@ 785 gl REPLY

v View 14 replies

DAT Wagonaior 1 month ago

It's a shame you won't be able to spend Sargon’s money on your black suppremacist groups.
Maybe you should give some of your own money to your racist groups and stop trying to sue
people and wasting the courts time. | would love to know how much time and money you

wasted failing at that lawsuit. It could have probably kept you alive for months. Just shows

Read more

i@ 298 @! ~~ REPLY

v View 4 replies

James Buchanan 1 month ago

One side wants to talk about the issues and the other side wants to silence everybody that
disagrees with them. We want to talk about the issues because we know we are right. You
want to shut us down because you know your views are wrong. If you were right you wouldn't
need to silence anyone.

i@ 137 @! REPLY

wv View 2 replies

Facts First 5 months ago

You'll always be known as that SJW who tried to shut down someone else's voice through the
courts.

1@ 124 gl REPLY

~v View 6 replies

Steven Guy 1 month ago
Get Woke, Go Broke! Sucks to be you! Just hope that Sargon doesn't sue you for damages.

i@ 188 @! REPLY

v View 11 replies

Russian Troll 1 month ago

Loved you in "Losing To Carl"

i@ 327 @! REPLY

v View 6 replies

TheRamblingBoy 1 month ago
Wokeness is not fashionable no more luv.

SKIP NAVIGATION
https:/Avww. youtube.com/watch?v=_u23qOK5QQY 13/16
3/4/2020

Case 1:17-cv-06493-RJS Detaxanéremseaz Beeler -OS/04F20 Page 4 of 5

WENT PWN Wr Iw

= Woilube Q Om ©

© oO ©

ike

Triple Threat 1 month ago
Do you not see the irony of false claiming a video of someone criticising you

i@ 134 gl REPLY

v View reply

Arfabiscuit 1 month ago

Hi guy's just letting you know the devastating news Akilah unfortunately lost her lawsuit against
Sargon of Akkad . Silly silly little brained girl that she is .

i@ 112 gl REPLY

v View 4 replies

flioink 1 month ago

Who got REKT?
Well, Akilah Obviously!

i@ 57 @! REPLY

hodaka07 1 month ago

Hey how did you make out with the lawsuit against Sargon. YOU LOST HA HA HA serves you
right .

i@ 46 gl REPLY

Jtk 101 7 months ago
This channel is dead. That is good

i@ 103 @l REPLY

Cody Klotko 5 months ago

“YouTube has become vulgar” It gets vulgar when you declare you have no remorse for suing
and destroying a mans family because you needed cash for a dying channel. | don’t agree with
brutal harassment but your doing nothing to improve this situation.

i@ 70 @! REPLY

v View 3 replies

Andrew Kincade 9 months ago (edited)

Thats pretty pricey for Toilet Paper....ps glad you lost the Lawsuit! Oh what, you gonna hit me
now? hahahahhahaha

i@ 335 gl REPLY

~ View 7 replies

SKIP NAVIGATION
https:/Avww. youtube.com/watch?v=_u23qOK5QQY 14/16
3/4/2020 Case 1:17-cv-06493-RJS Detaxanéremseaz Beoherl-OS/04F20 Page 5of5

WENT PWN Wr Iw

= ©ioulube Qn «2 @

i@ 62 @! REPLY

ildiran 8 months ago

I'm so glad | can’t understand you through this trash can accent.

i@ 343g! sREPLY

v View 7 replies

rich 1 month ago

©
ww

S866

i@ 39 @! REPLY

Tarquin The Rotter 1 month ago

“It’s like ... like ... uh... like...”
Like, isn’t it just. Duh!

 

How hideously ALIEN on every score. Like.

i@ 52 @! REPLY

DarkPaladin1996 7 months ago
It’s a dead channel...obviously.

 

i@ 58 @! REPLY

jet flaque 1 month ago
2 words.
Fair.

Read more

i@ 38 @! REPLY

Creamy Meme Supreme 7 months ago
I'm so glad | can’t understand you through this trash can accent.
i@ 146 Ml REPLY

v View 5 replies

Kurt 9 months ago
YouTube got vulgar? LOL!!! Was that before or after your call to violence against people? xD
i@ 110 @! REPLY

SKIP NAVIGATION
https:/Avww. youtube.com/watch?v=_u23qOK5QQY 15/16
